Citation Nr: 1446976	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-31 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to July 20, 2012, and in excess of 70 percent disabling, for the period beginning July 20, 2012, for anxiety disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to anxiety disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to anxiety disorder.

5.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned in August 2014.  The transcript is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 20, 2012, the Veteran's anxiety disorder did not result in obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; disorientation; or neglect of personal appearance and hygiene.  

2.  From July 20, 2012, the Veteran's anxiety disorder has not resulted in impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

3.  The preponderance of the evidence is against finding that the Veteran has hypertension related to service or caused or aggravated by a service-connected disability.

4.  The preponderance of the evidence is against finding that the Veteran has IBS related to service or caused or aggravated by a service-connected disability.

5.  The Veteran's functional gastrointestinal disability, manifested by GERD and chronic constipation was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent disabling, for the period prior to July 20, 2012, or in excess of 70 percent, for the period beginning July 20, 2012, for anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9413 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for a functional gastrointestinal disability, manifested by GERD and chronic constipation, been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In regard to the Veteran's claims for service connection, the Veteran received adequate notice in July 2009 and August 2010.

In regard to the Veteran's claim for a higher evaluations, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  As service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case has been satisfied.  Dingess, 19 Vet. App. at 473.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained VA treatment records and all available and adequately identified private treatment records for which authorization has been provided.  The Veteran has been afforded VA medical examinations in October 2010 and July 2012.  An addendum to the October 2010 VA medical examination report was obtained in December 2010.  Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's anxiety disorder is evaluated as 50 percent disabling, for the period prior to July 20, 2012, and 70 percent disabling, for the period beginning July 20, 2012, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran was afforded a VA medical examination in February 2010.  The Veteran reported problems with feelings of worthlessness, nervousness, reduced focus and concentration, fluctuating sleep patterns, anhedonia, occasional bad dreams, increased isolation from family members and friends, low frustration tolerance, and avoidance of large bodies of water, swimming and lakes.  He also noted that he was easily startled during storms, particularly during  thunderstorms.  On average he reported his psychiatric symptoms occurred all the time, with no remission of symptoms.  He rated his symptom severity as severe.  The onset of his symptoms began shortly after discharge from the military.  

The examiner reported that the Veteran arrived promptly for his scheduled examination and was accompanied by his spouse.  His grooming and hygiene were good.  He was dressed casually and appropriately for the environment.  He established good eye contact.  Psychomotor activity was low.  His posture was restricted and his gait was slow and steady.  His manner of interaction was cooperative.  Rapport was relatively easy to establish.  His rate and flow of speech was constant, clear, logical and coherent with no indications of irrelevant, illogical, or obscure speech patterns.  He was able to effectively communicate his mental health concerns.  His thought processes were clear, logical, linear, goal-directed, and coherent.  There was no flight of ideas or loose associations.  Thought content was relevant and appropriate with no anomalies noted.  He had no history of delusions or hallucinations.  The claimant's mood was mildly euthymic with restricted affect.  He denied a history of impulsivity, obsessive or ritualistic behavior.  He denied problems with impaired impulse control.  He reported some difficulty with concentration, with no memory problems noted.  He denied panic attacks, but reported episodes of nervousness and anxiety.  He described occasional bad dreams and fluctuating sleep patterns, partially due to utilization of a C-PAP machine and breathing difficulties.  The Veteran's psychological insight was fair and his social judgment was intact.  He denied suicidal and homicidal ideation, intent, or plan.  He was fully oriented to person, place, time, and situation.  He was estimated to be in the average range of intelligence based upon spontaneous conversation.  

The examiner noted that the psychometric findings were inconsistent with the information gathered during the diagnostic and social history interviews for presence and level of symptomatology.  The level of reporting on the PCL-M was greater than the interview information.  The discrepancy may be due to over reporting or exaggeration of symptoms.  The examiner noted that given this inconsistency, conclusions about a PTSD diagnosis based on the psychometric findings could not be advanced.  

The Veteran was diagnosed with anxiety disorder not otherwise specified and assigned a GAF score of 60.

The examiner noted that the Veteran's multiple physical disabilities possibly contributed to his periods of mood instability, depression, and anxiety.  The Veteran's sleep difficulties appeared, at least partially, facilitated by his breathing difficulties.  It also appeared that the Veteran's occupational functioning was primarily impacted by his medical problems; specifically he had developed interstitial lung disease and was no longer able to work.  However, he was able to successfully work for 27 years as a welder in a steel mill.  He denied time lost from work due to mental health issues and serious job-related conflicts, lay-offs or firings.  Yet he had little interaction with other employees, as he often worked alone.  It appeared that there were mental disorder signs and symptoms that were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's symptoms especially increased isolation from family and social interaction, ambivalence and low frustration tolerance, have a mild to moderate impact on his overall level of social functioning.  

In April 2010 the Veteran reported that he had been having sleep problems and delusions for about three months.  He reported suicidal thought but not at the moment of the interaction.  

The Veteran underwent a mental health consultation in April 2010.  He was noted to not be a good historian.  The Veteran reported re-experiencing combat as if it were occurring at the present (flashbacks) and having recurrent unwanted and painful memories of those events.  He also had nightmares about his combat experiences and felt intense distress in response to cues that reminded him of the combat experience.  He also avoided situations that were reminiscent of the war and made an effort to put those matters out of his mind.  Other symptoms included sleep difficulties, increased irritability, poor concentration and an exaggerated startle response.  The Veteran reported that he was not in a combat area while stationed in the Navy.

The Veteran described severe depression including down or sad mood, reduced interest in or pleasure from activities and a reduced desire to participate.  Energy level was low and sleep was disturbed with the depression.  Appetite was reduced but without significant weight loss.  Concentration was poor, decisions were more difficult to make and he felt more down on himself and/or excessively guilty.  His thoughts were more morbid without actual suicidal ideation or intent, at the time of the consult.  

He described no acute or recent impulses or acts toward suicidal or self-injurious behaviors or violent or assaultive acts.  He lived with his wife and daughters.  He described his relationship with friends and family in the area as good and supportive.  

Mental status examination revealed the Veteran to be well-groomed, well-related, cooperative, easily engagable, no psychomotor activity, upper extremity tremor noted.  Speech was normal in rate, volume, tone, halting at times.  Mood was moderate to severely depressed.  Affect was quite restricted but mood congruent.  He was moderately to severely anxious, excessive for the situation.  Sensorium and cognition were grossly intact, alert, and clear.  He was oriented to date, place, and person.  Concentration was intact.  Memory was intact for recent and remote by observation.  Intelligence was below average.  Thought process was coherent and goal-directed.  He denied hallucinations or other perceptual disturbances, no delusional material elicited or described.  Insight and judgment were fair.  

The Veteran was diagnosed with depression and anxiety not otherwise specified and was assigned a GAF score of 55 with the highest in the past year of 60.  

The Veteran identified anxiety, nervousness, depression, low mood, nightmares, sleeping difficulties, traumatic memories, and suicidal thoughts in May 2010.  

In June 2010, the Veteran was noted to be neatly dressed, pleasant and cooperative.  No psychomotor abnormalities or abnormal movements were noted.  The Veteran's speech was neither rapid nor slowed in rate.  Volume, tone and rhythm were normal.  His mood showed moderate observed depression.  His affect was considerably restricted but mood congruent.  The Veteran had a mild to moderate apparent level of anxiety that was elevated in the current situation.  Sensorium and cognition were grossly intact, alert and clear.  He was oriented to date, place, and person.  Concentration was intact.  Memory was intact for remote and recent.  Intellectual functioning was average.  Thought process was coherent and goal-directed, there was no derailing.  The Veteran denied overt hallucinations or other perceptual disturbances.  There was no delusional material elicited or described.  Insight and judgment were fair to good.  There was no significant ideation/intent for self-harm or harm to others expressed. 

In July 2010, the Veteran reported that he had marked sleep disturbance.  He had nightmares about being on the ship.  He had intrusive thoughts.  He stated that being around water and even rain and being wet will trigger thoughts.  He reported that about a year and a half prior he was invited to a party which when he arrived found out it was on a boat and this was a major triggering of symptoms.  He had severe hyperarousal.  He scans.  He did not like being in crowds and preferred being at home.  He had to sit with his back against the wall.  He preferred to isolate.  He had some problems with irritability.  He did not have people get close to him emotionally for fear of losing them.  He stated that he cannot even say "I love you" to his wife.  He had few friends.  He had difficulties talking about his experience.  He avoided being around water, pools, etc.  He could not watch war movie.  He had marked emotional constriction.  He had been dealing with depression.  He cried easily.  He felt hopeless at times.  He denied suicidal and homicidal ideation and denied audio and visual hallucinations.  

Mental status examination revealed the Veteran to be well-related, cooperative, easily engagable, psychomotor agitation.  Speech was normal in rate, volume, tone and rhythm.  Mood was depressed/anxious.  Affect was mood congruent and restricted.  Thought process was coherent and goal-directed.  He denied perceptual disturbances.  There was no delusional material elicited.  There was no suicidal or homicidal ideation.  Sensorium and cognition were alert.  He was oriented to date, place, and person.  Concentration was grossly intact.  Memory was grossly intact for recent and intact for remote.  Intelligence was average.  Insight was limited and judgment was fair.  He was diagnosed with depressive disorder NOS and assigned a GAF score of 43.

In June 2011, the Veteran was noted to be quite distraught.  His symptoms were triggered by a denial of his VA service connection claims.  He was sleeping only one to two hours a night.  He was very anxious and overwhelmed and had not been able to calm down.  He had more nightmares.  He had been more irritable and was afraid he was going to withdraw more from his family.  There was also a stress on the family financially.  There was no suicidal or homicidal ideation.  

In August 2011, the Veteran was noted to be doing much better than the prior visit.  His anxiety and irritability were significantly reduced.  He no longer stayed in his room.  There was no suicidal or homicidal ideation.  Affect was more appropriate.  

In November 2011, the Veteran was noted to be doing fairly.  He had good and bad days.  He was triggered when he tried to go to a lake and fish with his brother.  He had major intrusions and had to leave immediately.  It took him four days to recover.  The Veteran was pleasant.  His affect was slightly constricted and there was no suicidal or homicidal ideation.  

In February 2012, the Veteran was noted to be doing fairly.  He had good and bad days.  He was having more problems with sleep.  He rarely slept past 3 am but his nightmares had reduced.  He had marked anxiety and social avoidance.  He lost 47 pounds on the MOVE program and was doing well.  Affect was slightly constricted.  Mood was slightly dysphoric.  There was no suicidal or homicidal ideation.  

In May 2012, the Veteran was noted to be doing fairly.  He tried taking himself off the medications for a few days but found that he got more irritable, withdrawn and depressed.  This was noticed by his wife as well.  He is back on his medications.  He had significant anxiety and marked social avoidance.  He was neatly dressed.  Speech was normal in rate and tone.  Mood was dysphoric and affect was constricted.  Thought process was logical and goal directed.  There were no delusions or psychotic symptoms.  There was no suicidal or homicidal ideation.

In July 2012 the Veteran was noted to be very anxious.  He was having problems with depressed mood, increased isolation, increased hypervigilance and irritability as well as increased sleep disturbance and poor appetite with weight loss.  There was no suicidal or homicidal ideation.  

The Veteran was afforded a VA medical examination in July 2012.  The Veteran was noted to be diagnosed with anxiety disorder, not otherwise specified.  He was assigned a GAF score of 59.  He arrived on time, accompanied by his wife, and walked with assistance of walker.  Veteran was groomed and dressed appropriately.  Veteran was oriented times four.  He had a calm demeanor and made good eye contact.  Veteran appeared to be venting his stress of situational life stressors with writer.  As veteran discussed his life stressors his affect became more restricted and mood fluctuated.  Veteran was cooperative, responded to questions asked by the interviewer, and had friendly mannerisms in interview.  Veteran's mood reported as "okay" and veteran appeared content.  Veteran's affect was euthymic, congruent with mood, and stable.  He evidenced limited insight.  He evidenced fair judgment. Veteran evidenced slightly circumstantial thought processes.  Veteran appeared to track conversation cues well during session and maintained calm demeanor.  Veteran's long-term memory and short-term memory appeared intact.  Veteran denied suicidal ideation and homicidal ideation.  Veteran denied active suicidal ideation but acknowledged he has thoughts, "Why God, am I suffering so much? [referring to physical problems]".  Veteran denied past and current audio and visual hallucinations.  There was no evidence of delusional thought processes and the Veteran denied history of delusional thoughts. 

The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran and his wife had been married for 22 years but had been together for 33 to 34 years.  In the household were the Veteran and his wife, their 18 year old granddaughter and 40 year old physically and mentally handicapped daughter.  The Veteran reported that he needs care too from his wife because he could not walk around much and needed help with activities.  The Veteran's wife stated that the Veteran is constantly nervous which caused her to be nervous.  His wife stated that the frequency of arguments was dependent on the Veteran's mood.  The Veteran's wife stated that people will come by to visit the Veteran including his children and friends.  He will attend church once or twice per month and sits in the back.

His current mental health symptoms: cannot stand being around crowds; mood changes; poor attention; isolates; "upset real quick"; stay at home quite frequently. Veteran's house has had some alterations to his home to help with his needs including modification to toilet, shower, and hospital bed.  Veteran stated he sits with his back against the wall, does not watch military shows but watches "cheerful pictures", and he does not go fishing "because it reminds me of incident".  Veteran feels anxious when he gets into public areas and will sometimes feel like "things are closing in".  Veteran sleeps less than 5 hours per night.  Veteran feels tired when he awakes, and he will "doze through the day".  Veteran has been sleeping less than 5 hours for the last 2-4 years.  Veteran will wake up in sweats during the night. Veteran has disturbing dreams about "water", and veteran suggested his dreams about the incidents that occurred in the Navy.  Veteran uses a CPAP to help him sleep.  Veteran takes sleep medication, late, to help him sleep at night which helps to some degree.  Veteran went to Emergency room in June 2012 because "breaking out on hives".  Veteran stated they kept "me over night" because of heart and breathing issues.  Veteran went back again within that day because hives remained, "nerves", and breathing problems. 

His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, direction or recent events, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.

In October 2012 the Veteran was noted to be casually dressed, speech was slightly pressured, mood was anxious, and affect was constricted.  Thought process was goal directed and there were no delusions or psychosis.  There was no suicidal or homicidal ideation.  

At the hearing before the undersigned the Veteran reported that he had anxiety attacks at least three to four times a week.  He could not cope with other people around him.  He isolated himself and could not stand crowds.

Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to July 20, 2012, and in excess of 70 percent disabling, for the period beginning July 20, 2012, for anxiety disorder, is not warranted.  

Prior to July 20, 2012, the Veteran's anxiety disorder manifested good grooming and hygiene, good eye contact, low psychomotor activity, cooperative interaction, and rate and flow of speech was constant, clear, logical and coherent with no indications of irrelevant, illogical, or obscure speech patterns.  His thought processes were clear, logical, linear, goal-directed, and coherent.  There was no flight of ideas or loose associations.  Thought content was relevant and appropriate with no anomalies noted.  In May 2010 the Veteran reported suicidal thoughts.  He had no delusions or hallucinations.  The claimant's mood ranged from mildly euthymic to slightly dysphoric to depressed/anxious.  He denied a history of impulsivity, obsessive or ritualistic behavior.  He denied problems with impaired impulse control.  He reported some difficulty with concentration, with no memory problems noted.  He denied panic attacks, but reported episodes of nervousness and anxiety.  He reported nightmares.  He was noted to have mild to severe anxiety.  The Veteran was noted to report flashbacks.  He reported suicidal thoughts.  GAF scores ranged of 43, 55, and 60 were assessed.  These reflect moderate to serious symptoms.  

Prior to July 20, 2012, the Veteran's anxiety disorder did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; disorientation; or neglect of personal appearance and hygiene.  In addition, the Veteran's anxiety disorder did not manifest complete occupational and social impairment as evidenced by his continued relationship with his spouse.

As such, the preponderance of the evidence is against an evaluation higher than 50 percent disabling, for the period prior to July 20, 2012, for anxiety disorder.

Beginning July 20, 2012, the Veteran's anxiety disorder manifested limited insight, slightly circumstantial thought process, suicidal thoughts, depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, direction or recent events, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and anxiety attacks three to four times a week.  However, the Veteran's anxiety disorder did not manifest total occupational and social impairment.  The Veteran's anxiety disorder does not manifest impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, the Veteran continues to be married, continues to have visitors, and attends church once or twice a month.  

As such, the preponderance of the evidence is against an evaluation in excess of 70 percent disabling, for the period beginning July 20, 2012, for anxiety disorder.

It is noted that the RO identified the date of the examination as July 20, 2012; however, the examination was performed on July 16, 2012.  However, there is no prejudice to the Veteran as payment of compensation begins the first day of the following month.  38 U.S.C.A. § 5112(b)(7) (West 2002); 38 C.F.R. § 3.31(a) (2013).

The discussion above reflects that the symptoms of the Veteran's anxiety disorder manifested by symptoms including suicidal thoughts, mild to severe anxiety, and anxiety attacks, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's anxiety disorder disability for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).


A.  Hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to anxiety disorder.   

Service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.  

Post service treatment records reveal that in January 2005 the Veteran was noted to be diagnosed with high blood pressure in 2003.

The Veteran was afforded a VA medical examination in July 2012.  The Veteran was noted to be diagnosed with hypertension with a date of diagnosis of 1991.  After examination the examiner rendered the opinion that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran reports that he had hypertension as far back as 1991 but was not placed on medication until "much later".  The examiner reported that VA records as far back as 2004 indicate hypertension as a diagnosis.  He had been on several medication s for the condition and he has been stable as far as his blood pressure, for several years.  The Veteran was reported to have been on none to two medications since diagnosis.  He remained on two medications at the time of the examination and his pressure was stable and good.  The examiner reported that the Veteran also carried a diagnosis of anxiety disorder.  There was no credible literature that listed anxiety disorder as a cause of complication of hypertension.  Furthermore, Veteran is on no medication for mental health that would impact his hypertension or worsen the condition.  His hypertension was not caused by nor worsened by his mental health disorder or medications taken for mental health disorder.

Upon psychological examination in July 2012 the examiner noted that it would be mere speculation to assert whether Veteran's hypertension causes the anxiety Disorder.  It would also be mere speculation to assert whether Veteran's hypertension caused or related aggravated his anxiety disorder.

Entitlement to service connection for hypertension, to include as secondary to anxiety disorder, is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for hypertension.  Post service treatment records reveal a diagnosis or hypertension; however, there is no indication that the Veteran's hypertension may be related to the Veteran's active service.  After examination in July 2012 the examiner rendered the opinion that the Veteran's hypertension was not due to or aggravated by his service connected anxiety disorder.  The examiner reported that there was not literature that listed anxiety disorder as a cause of complication of hypertension.  The Veteran was not on any medication for mental health that would impact his hypertension or worsen the condition.  As the preponderance of the evidence is against a finding that the Veteran's hypertension is related to active service or related to or aggravated by his service connected anxiety disorder, service connection is denied.  

B.  IBS and GERD

The Veteran seeks entitlement to service connection for IBS and GERD. 

Service treatment records reveal notations of belly cramps with diarrhea in February 1970, pain in the lower abdomen in November 1970, and abdominal cramps without diarrhea and with no abnormality on physical examination in March 1971.  An upper gastrointestinal study in March 1971 showed duodenal inflammatory disease but no definite ulcer crater identified.  There were genitourinary problems on separation examination in June 1971.

Post service treatment records revealed an assessment of peptic ulcer disease in February 1975.  In April 1975 it was reported that the Veteran had abdominal pain and the assessment was peptic ulcer disease versus functional.  An endoscopy in June 1975 was normal with no ulcer.  It was reported that the pain was of unknown etiology.  It was suspected to be functional versus peptic ulcer diathesis with now healed peptic duodenal ulcer.  In June 1979 the Veteran complained of post prandial burning pain.  An upper gastrointestinal study showed a deformed bulb and endoscopy was within normal limits.  In September 1979 the Veteran was still having pain on Tagament.  In December 1980 and September 1981 the Veteran was reported to have dyspepsia. In October 1981 an upper gastrointestinal study performed ten days earlier was reported to be negative for mucosal abnormality.  Cramps in the upper stomach with burning.  Eating settled his stomach.  In January 1987 the Veteran was reported to have burning abdominal pain with a sour taste in the mouth.  The impression was probable IBS and rule out peptic ulcer disease.  

In October 2010 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran was treated for gastroesophageal reflux disease.  He had been on various types of treatment over the years since leaving the service.  He named numerous medications that he had taken without relief.  He had daily symptoms of gastric discomfort and burning.  He had symptoms of burning substernally and had some acid that refluxes to the back of the mouth and had a sour taste.  In addition to taking the Omeprazole sometimes he had symptoms at night and still took Maalox to help with those symptoms.  He had a hospital bed and slept with it inclined about 45 degrees to aid with his breathing and to help control reflux.  Claims file was noted to contain records of multiple complaints of upper gastrointestinal and reflux symptoms.  An upper gastrointestinal series in 1975 revealed an abnormal duodenal bulb.  Subsequent gastroscopy was completely normal.  The claims file had multiple references to impressions of functional gastrointestinal condition.  It was noted in June 1979 that symptoms were worse with emotional stress.  In April 1981 an upper gastrointestinal series was normal.  He did no eat past 5 pm in the evenings to help control his nighttime symptoms.  The examiner reported that the Veteran was not being treated for inflammatory bowel disease.  His main complaint was chronic constipation which he stated began in the early 1970's.  He used Metamucil daily and occasionally still got constipated and had to use fleets enemas.  He generally had a bowel movement every other day and sometimes this required a lot of straining.  He had a colonoscopy in the past but the examiner did not have the result.  After examination the Veteran was diagnosed with chronic functional gastrointestinal complaints without documented physical findings and chronic constipation partially responsive to medical treatment.  The examiner rendered the opinion that the current chronic gastrointestinal complaints were as likely as not a continuation of the complaints in service.  There was no diagnosed physical disease.  The complaints were found to be more likely of a functional nature.  He had a negative work up in the past and no response to acid blocking medication.  

An addendum dated in December 2010 indicated that there was no diagnosis of GERD in service.  He was diagnosed with functional gastrointestinal condition related to emotional stress.  He had no improvement with high dose Omeprazole which was very unusual for GERD.  The opinion was unchanged from the previous examination.  Functional gastrointestinal condition related to emotional stress.

In August 2011 the Veteran was reported to have a questionable diagnosis of IBS.

Entitlement to service connection for IBS is not warranted.  Service treatment records, although revealing treatment for gastrointestinal complaints, do not reveal a diagnosis of IBS.  Post service treatment records reveal a notation of probable IBS as well as questionable IBS; however, the examiner noted that the Veteran was not receiving treatment for inflammatory bowel disease and there is no diagnosis of IBS.  Furthermore, after examination in October 2010 the Veteran was not diagnosed with IBS and there was no opinion that any IBS was related to the Veteran's active service.  As the preponderance of the evidence is against a finding that the Veteran has IBS related to his active service, service connection for IBS is denied.

Entitlement to service connection for a functional gastrointestinal disability characterized by GERD and chronic constipation, is warranted.  Service treatment records reveal treatment for gastrointestinal complaints.  Post service treatment records reveal complaints and treatment for gastrointestinal complaints, including GERD and chronic constipation.  After examination in October 2010 the Veteran was found to have functional gastrointestinal condition and the opinion was rendered that the condition was as likely as not a continuation of the complaints in service.  In an addendum dated in December 2010, the examiner reported that the Veteran had a functional gastrointestinal condition related to emotional stress.  As the evidence is at least in equipoise, service connection is granted for a functional gastrointestinal disorder, manifested by GERD and chronic constipation.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to July 20, 2012, and in excess of 70 percent disabling, for the period beginning July 20, 2012, for anxiety disorder, is denied.

Service connection for hypertension, to include as secondary to anxiety disorder, is denied.

Service connection for irritable bowel syndrome (IBS) is denied.

Service connection for a functional gastrointestinal disorder, manifested by GERD and chronic constipation, is granted. 


REMAND

Initially the Board notes that the Veteran's disability evaluation does not meet the schedular criteria for a TDIU prior to July 20, 2012.  However, as this decision grants service connection for functional gastrointestinal disorder, manifested by GERD and chronic constipation, an initial evaluation and effective date will be assigned.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the initial evaluation and effective date assigned for the Veteran's functional gastrointestinal disorder, manifested by GERD and chronic constipation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In February 2010 a VA examiner reported that the Veteran's occupational functioning was primarily impacted by his medical problems; specifically he had developed interstitial lung disease and was no longer able to work.  However, he was able to successfully work for 27 years as a welder in a steel mill.  He denied time lost from work due to mental health issues and serious job-related conflicts, lay-offs or firings.  Yet he had little interaction with other employees, as he often worked alone.  It appeared that there were mental disorder signs and symptoms that were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

However, after digestive conditions examination in October 2010, the examiner did not render an opinion regarding whether the Veteran's gastrointestinal disability rendered the Veteran unable to secure and follow a substantially gainful occupation.  As such, the Board finds it necessary to afford the Veteran an examination to determine whether the Veteran's anxiety disorder and/or gastrointestinal disability render the Veteran unable to secure and follow a substantially gainful occupation.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, it is VA policy to grant TDIU in all cases where a Veteran is unable to work dud to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2013). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a) , the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

If the VA examiner determines that the Veteran is unable to secure and follow a substantially gainful occupation due to the Veteran's service connected disabilities, and there remains a period on appeal during which the Veteran does not meet the schedular criteria for the assignment of a TDIU, the claim must be forwarded to the Director for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's grant of entitlement to service connection for a functional gastrointestinal disability, manifested by GERD and chronic constipation.  

2.  Provide the Veteran with an appropriate VA examination with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


